IN THE SUPREME COURT OF THE STATE OF NEVADA


                PANAGIOTIS MALLIOS,                                   No. 69556
                                   Appellant,
                               vs.
                BANK OF AMERICA, N.A.; BAC HOME
                LOANS LP, F/K/A COUNTRYWIDE
                                                                             FILED
                HOME LOANS SERVICING, LP;                                    MAR 1 1 2016
                REALTY ONE GROUP, INC.; AND                                TRADE K. LINDEMAN
                SERGE ARMANI, A/K/A SARGIS                              CLERK OF SQPREPvlE COURT
                                                                        BY
                TOROSYAN,                                                     DEPUTY CLERK

                                   Respondents.

                                     ORDER DISMISSING APPEAL
                            This is a pro se appeal from a jury verdict in a real property
                action. Eighth Judicial District Court, Clark County; Gloria Sturman,
                Judge.
                            Our preliminary review of the documents submitted to this
                court pursuant to NRAP 3(g) reveals a jurisdictional defect. Specifically,
                the notice of appeal appears to be prematurely filed under NRAP 4(a)
                because it appears that it was filed before the entry of a final written
                judgment, and is therefore of no effect.    See NRAP 4(a)(1)(a notice of
                appeal must be filed after entry of a written judgment or order); Rust v.
                Clark Cty. School District,     103 Nev. 686, 747 P.2d 1380 (1987).
                Accordingly, we conclude that we lack jurisdiction over this appeal and we
                            ORDER this appealaLLIVISSED.




SUPREME COURT
      OF
    NEVADA

())   I J4rA
                                                                                       -07336,
                 cc: Hon. Gloria Sturman, District Judge
                      Panagiotis Mallios
                      Skane & Wilcox LLP
                      Akerman LLP/Las Vegas
                      Nehme-Tomalka & Associates
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                   2
(Co 1917A    e